Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Amendments filed 4 May 2022 have remedied the Claim Objections in line with the Office’s suggestions in the Office Action mailed 4 February 2022.  Accordingly, these are withdrawn.
The Amendments now also require in all claims wherein the hydratable polymeric viscosifying agent of the claimed particle sizes is either “a crosslinkable hydratable polymeric viscosifying agent and a crosslinking agent” or “a non-crosslinkable hydratable polymeric viscosifying agent” which form a “linear or crosslinked gel” in-situ.  As in [00040], Applicant has disclosed “The polymeric hydratable viscosifying agent as disclosed herein may be crosslinkable or non-crosslinkable and may be considered as a thickening polymer which is hydratable to form a linear or crosslinked gel.”  This is thus understood to refer to providing linear polymeric viscosifying agent particles, with or without crosslinker.
There is no Prior Art that discloses or teaches providing linear polymeric viscosifying agent particles having a minimum 40% retention on 60 mesh screen and 1% retention on 20 mesh screen.  While these aspects are each individually known, the Prior Art appears generally concerned with using branched/crosslinked polymeric viscosifying agent particles of such size (e.g., Chang), or linear polymeric viscosifying agents which are not particulate.  There is no Prior Art that suitably motivates using linear polymeric viscosifying agent particles of e.g. 10 mesh size.  Thus, the Prior Art also fails to contemplate the advantages which flow from this for linear polymeric viscosifying agent particles (delayed viscosification).  Only one with the benefit of the current disclosure would realize this advantage.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674